                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


In re:
                                                      Bankruptcy Case No: 8:17-bk-469 MGW
VIVIAN JOYCE BIELSKI,

                  Debtor
_________________________________

CLINTON C. WYNN,

                       Appellant,

v.                                                               Civil Case No. 8:19-cv-621-T-24

VIVIAN JOYCE BIELSKI,

                  Appellee.
___________________________________/

                                              ORDER

         This cause comes before the Court on Appellee’s Motion for Attorneys’ Fees. (Doc. No.

33, 34). Appellant opposes the motion. (Doc. No. 36). As explained below, the motion is

granted to the extent that the Court finds that Appellee is entitled to an award of attorneys’ fees

for the time expended on this appeal.

         This case involves an appeal of a bankruptcy court order on Appellant Wynn’s motion to

vacate or enforce the parties’ prior settlement agreement. The bankruptcy court did not vacate

the settlement agreement; instead, the bankruptcy court provided guidance to the parties for

complying with the settlement agreement. In the same bankruptcy case, Appellee sought an

award of attorneys’ fees based on a prevailing party attorney fee provision in the parties’




                                                  1
settlement agreement. The bankruptcy court denied Appellee’s motion for attorneys’ fees,

finding that there was no prevailing party because both parties benefitted from the bankruptcy

court’s ruling and both parties received some, but not all, of the relief they sought.

       In this case, Appellant Wynn appealed the bankruptcy court’s order on his motion to

vacate or enforce the parties’ settlement agreement. In a related appeal, Appellee Bielski

appealed the bankruptcy court’s denial of her motion for attorneys’ fees.

       In this appeal, this Court affirmed the bankruptcy court’s order on Appellant’s motion to

vacate or enforce the parties’ settlement agreement. Appellant asked this Court to vacate the

settlement agreement or require Appellee to take certain actions that the bankruptcy court found

she was not required to undertake. This Court affirmed the bankruptcy court’s order in its

entirety, thus denying Appellant all of the affirmative relief that he sought. Thus, Appellee is

the prevailing party in this appeal.

       The settlement agreement provides the following: “Should legal action be required to

enforce this settlement agreement, the prevailing party shall be entitled to be paid its reasonable

attorney’s fee and court costs incurred in enforcing the terms of this settlement agreement.”

(Doc. No. 4-52, p. 6 of 9). In this case, the bankruptcy court clarified how the parties could

comply with the settlement agreement, and Appellant disagreed with the bankruptcy court’s

decision and appealed to this Court seeking affirmative relief. While both parties may have

benefitted in the bankruptcy court from the bankruptcy court’s decision, only Appellee benefitted

from this Court’s decision on Appellant Wynn’s appeal. Thus, Appellee’s status as the

prevailing party in this appeal is not affected by the bankruptcy court’s finding that neither party




                                                  2
prevailed in the underlying bankruptcy court trial.

       Because this Court finds that Appellee is the prevailing party in this case, and because the

settlement agreement provides for an award of attorneys’ fees for the prevailing party, this Court

finds that Appellee is entitled to an award of attorneys’ fees for work done on this appeal.

Therefore, Appellee must file a motion for attorneys’ fees with billing records that sets forth the

amount of time spent, explains how the time was spent, and sets forth the attorneys’ billing rates.

       Accordingly, it is ORDERED AND ADJUDGED that Appellee’s Motion for Attorneys’

Fees (Doc. No. 33, 34) is GRANTED to the extent that this Court finds that Appellee is entitled

to an award of attorneys’ fees for time expended on this appeal. Appellee is directed to file a

motion for attorneys’ fees by January 24, 2020.

       DONE AND ORDERED at Tampa, Florida, this 8th day of January, 2020.




       Copies to: Counsel of Record




                                                  3
